Citation Nr: 1637877	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  03-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to May 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In April 2004 and September 2007, hearings were held before Veterans Law Judges who are no longer with the Board, and in May 2015, a videoconference hearing was held before the undersigned; transcripts of all these hearings are associated with the record.  The case was remanded on multiple prior occasions (in November 2004, February 2007, May 2008, March 2011, August 2013, and January 2015), for evidentiary development, and to satisfy due process requirements.


FINDING OF FACT

The Veteran's hypertension was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that such disability is related to his service (to include as due to his exposure to herbicide agents therein), or was caused or aggravated by his service-connected costochondritis.


CONCLUSION OF LAW

Service connection for hypertension is not warranted. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in May 2002 and May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records, as well as records from the Social Security Administration (SSA), have been secured.  The RO arranged for VA hypertension examinations in September 2003 and, pursuant to the Board's May 2008 and August 2013 remands, in April 2010 and September 2013, respectively.  The Board finds that the reports of these examinations are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence sufficient to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Certain diseases may be service connected on a presumptive basis (as due to exposure to herbicides/Agent Orange in service if manifested in Veterans who served in Vietnam during the Vietnam Era, or are shown to have otherwise been exposed to herbicides/Agent Orange during service.  38 U.S.C.A. § 1116.  Hypertension is not listed among the diseases associated with exposure to herbicides/Agent Orange.  See 38 C.F.R. §  3.309(e).  Service connection for hypertension may nonetheless be established as due to such exposure by affirmative evidence supporting that theory of entitlement.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R.               § 3.159(a)(1). 

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hypertension.  Postservice medical records show that his hypertension was diagnosed in 2001 (he has stated on several VA examinations that it was initially diagnosed in the early 1990s).  Regardless, even by the Veteran's own accounts, hypertension was not diagnosed until, at least, 18 years following his discharge from service.

The Veteran has submitted a number of private opinions suggesting there is a nexus between his hypertension and his exposure to Agent Orange.  In March 2002, Dr. Kady opined that "one could not rule out the possibility of linkage between some of his illnesses [to include hypertension] and possible exposure to Agent Orange."  In an April 2002 opinion, Dr. Thorisdottir indicated that a causal relationship between hypertension and exposure to Agent Orange cannot be "ruled out."  In an April 2003 opinion, Dr. Truong stated that she could not confirm or rule out the association of Agent Orange to hypertension.

On September 2003 VA hypertension examination, the examiner noted that the Veteran's history of hypertension dated back 10 years.  Because he did not have diabetic nephropathy and because his hypertension was at least as longstanding as any diagnosis of diabetes, the examiner opined that the Veteran's hypertension was not secondary to his [nonservice-connected] diabetes.  No opinion was provided as to whether the hypertension is related to service/exposure to Agent Orange therein or to service-connected costochondritis.  

On September 2003 VA diabetes examination, it was noted that hypertension was diagnosed approximately 10 years prior, was "longstanding," and preceded any significant diabetes.

Pursuant to the Board's November 2004 remand, the RO requested supplemental opinions from the Veteran's private physicians.  In November 2005, private physician Dr. Thorisdottir noted that insulin resistance may lead to hypertension, and that renal insufficiency (which the Veteran has) is an etiological factor for developing hypertension.  He opined that it is more likely than not that the Veteran's hypertension is related to his developing diabetes which can be attributed to exposure to Agent Orange in service.

Pursuant to the Board's May 2008 remand, the RO arranged for an April 2010 VA hypertension examination, at which time the Veteran reported that his hypertension was diagnosed approximately 10 years prior and denied any history of renal insufficiency.  The examiner noted that prediabetes and hypertension were diagnosed in 1999 and 2001, respectively, and that both may be related to insulin resistance.  He opined that hypertension is not secondary to prediabetes and is not related to service, to include exposure to Agent Orange; rationale was not included.  

In August 2013, the Board remanded this matter again to determine whether the Veteran's hypertension could be related to his service-connected costochondritis.  On September 2013 VA examination, the examiner, noting that hypertension was not diagnosed until nearly 30 years following service and was not manifested within one year of separation from service, opined that it is unrelated to service.  He further opined that the Veteran's hypertension was not caused or aggravated by his service-connected costochondritis as costochondritis is not a known cause or risk factor for developing hypertension.

In January 2015 written argument, the Veteran's representative noted the prior opinions citing to insulin resistance and argued that available medical literature tends to show that Agent Orange (or other herbicide agents) is linked to the development of hypertension through the same mechanism (insulin resistance) that results in the diabetes.  The representative observed that the April 2010 VA examiner noted that hypertension may be related to insulin resistance.

During the May 2015 videoconference hearing, the Veteran's representative cited to a November 2013 VA examination report (which citation appears to be in error, as the Veteran was  examined in September 2013, not November 2013).

As the evidence of record did not adequately address all of the questions presented, the Board sought a Veterans Health Administration (VHA) medical advisory opinion in the matter.  The expert was asked to review a National Academy of Sciences Report and January 2015 written argument and medical treatise evidence cited in support of the Veteran's argument that exposure to Agent Orange causes insulin resistance, which has been linked to the development of hypertension.  The consulting expert, an internist, reviewed the Veteran's record and stated that a number of external factors can increase blood pressure, including obesity, insulin resistance, high alcohol intake, high salt intake, sedentary lifestyles, and stress; these factors are in addition to a core of inherited errors in homeostasis that ultimately lead to hypertension, and not the factors themselves.  Although she provided a detailed explanation regarding the etiology of hypertension generally, she did not specifically opine whether the hypertension may be related to the Veteran's service.  The opinion also does not reflect review of, or comment on, National Academy of Sciences Report (noting limited or suggested evidence of an association between herbicide exposure and hypertension) and treatise evidence cited in January 2015 written argument (noting that exposure to herbicides may cause insulin resistance, which, in turn, may lead to hypertension).  

In an addendum, the consulting expert upon review  of the National Academy of Sciences Report stated that the studies undertaken to look at the association between persistent organic pollutants (to include those other than herbicides) and hypertension were limited and had inconsistent results.  Regarding insulin resistance, the medical expert noted that the medical treatise cited in January 2015 written argument stated that hypertension occurs more frequently in diabetics than nondiabetics and that hypertensive patients are more likely to develop diabetes.  This, she stated, shows a strong correlation between hypertension and insulin resistance, but does not provide a direct causal relationship.  She further noted that a variety of factors play a role in changes to the cardiovascular system that ultimately lead to hypertension, and that these factors can increase blood pressure; however, this is in additive to a core of inherited errors in homeostasis and not the factors themselves that lead to the development of hypertension.  She noted that the Veteran was on three to four anti-hypertensive medications, but on no medications for diabetes, indicating that his hypertension was more longstanding than glucose intolerance/insulin resistance.  In light of those findings, and after citing to a number of medical treatises and articles, she opined that the Veteran's hypertension, diagnosed after discharge from service, is less likely due to herbicide exposure, to include as due to his development of insulin resistance from such exposure.

The medical expert further opined that it is less likely that the Veteran's hypertension is caused or aggravated by his service-connected costochondritis, to include by pain association.  Citing to a medical treatise noting that the course of costochondritis is variable, lasting from weeks to months, but usually abating by one year, she noted that costochondritis is a self-limiting disease and that this condition had resolved at the time of the Veteran's separation from service.  Ultimately, she opined that her review of literature on costochondritis found no connection to hypertension and that the Veteran's current hypertension is therefore not caused or aggravated by his service-connected costochondritis.

It is not in dispute that the Veteran has hypertension. What he must show to establish service connection for hypertension is that such disability is either directly related to his service, to include as due to exposure to herbicides, or was caused or aggravated by a service-connected disability.  His STRs, including his May 1972 service separation examination report, are silent for complaints, treatment, findings, or diagnosis related to hypertension.  At separation, his blood pressure was 112/69.  Further, the evidence does not show (nor is it alleged) that hypertension became manifest during the Veteran's first postservice year.  In fact, the initial postservice documentation of hypertension in the record is from many years following his separation from service.  The Board notes that there is some question as to whether hypertension was first diagnosed in the early 1990s (as the Veteran alleges) or in 2001 (as shown by the postservice medical records).  While the September 2013 VA examiner relied on a diagnosis of hypertension in 2001, and not in the early 1990s, this does not render his opinion less probative as to its central premise (that a lengthy interval between service and the initial diagnosis of hypertension makes it unlikely that the two are related).  A diagnosis of hypertension in the early 1990s, albeit not nearly 30 years postservice, still leaves an 18-year interval between service and the initial postservice diagnosis.  As the September 2013 VA examiner's opinion is supported by a thorough explanation citing to supporting factual data that is consistent with other medical evidence of record, the Board finds it highly probative in this matter. Because there is no competent evidence to the contrary, it is persuasive. Accordingly, and in light of the foregoing, service connection on a direct or presumptive basis is not warranted.

Here, there is medical evidence both for and against the Veteran's claim that his exposure to herbicides caused or aggravated his hypertension.  He has submitted a number of private opinions to establish a possible nexus between his hypertension and his exposure to herbicides in service.  Addressing those opinions, the Board finds that the March and April 2002 (by Drs. Kady and Thorsidottir, respectively) and April 2003 (by Dr. Truong) opinions to be conclusory (unaccompanied by rationale) and/or stated in speculative terms (cannot be ruled out), and therefore lacking in probative value.  In a November 2005 private opinion, Dr. Thorisdottir noted that insulin resistance may lead to hypertension, and that renal insufficiency (which the Veteran has) is an etiological factor for developing hypertension.  He opined that it is more likely than not that the Veteran's hypertension is related to his developing diabetes which can be attributed to exposure to Agent Orange in service.  Notably, diabetes mellitus is not service-connected, and any claim alleging service connection for hypertension as secondary to diabetes lacks legal merit.  See 38 C.F.R. § 3.310.  Furthermore, addressing the theory that the Veteran's hypertension is due to insulin resistance acquired secondary to exposure to herbicides the Board finds most probative the addendum opinion by the VHA medical expert, which notes that the National Academy of Sciences Report, listing hypertension in the "limited or suggestive evidence of association" [with exposure to herbicides] category, was based on limited data regarding associations between persistent organic pollutants and hypertension, the results of which were inconsistent.  She cited to medical literature supporting that, although there is a strong correlation between hypertension and insulin resistance, there is no direct causal relationship.  Noting that the Veteran's hypertension is "more longstanding than glucose intolerance/insulin resistance," she opined that it is less likely that his hypertension is due to insulin resistance resulting from exposure to herbicides.  The rationale by the VHA medical expert cites to factual data (that the Veteran's hypertension preceded any showing of insulin resistance) and medical literature to support the conclusion offered, which the November 2005 private opinion by Dr. Thorisdottir does not address. Therefore the VHA opinion has greater probative value.  Consequently, service connection for hypertension based on a theory that it resulted directly from exposure to herbicides is not warranted.  See 38 C.F.R. § 3.303(b).

The Veteran alternatively claims that his hypertension is secondary to his service-connected costochondritis.  Whether or not that is so is a medical question.  The competent (medical) evidence of record in this matter consists of the September 2013 VA examination report and the May 2016 VHA opinion and addendum opinion, all of which are against his claim.  The September 2013 VA examiner noted that costochondritis is not a known risk factor for the development of hypertension, and the May 2016 VHA medical expert observed that there is no medical literature supporting that there may be a nexus between costochondritis and hypertension.  The providers express familiarity with the record and cite to a lack of supporting medical literature for the Veteran's stated theory of entitlement.  The Board finds the opinions probative evidence in this matter.  In the absence of competent evidence to the contrary, the Board finds them persuasive.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


